5 So.3d 127 (2009)
STATE ex rel. Vincent SIMMONS
v.
STATE of Louisiana.
No. 2009-KH-0538.
Supreme Court of Louisiana.
March 17, 2009.
In re Simmons, Vincent;Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Avoyelles, 12th Judicial District Court Div. A, No. 37-596.
Relator represents that the district court has failed to act timely on a motion to recuse filed on or about October 8, 2008. If relator's representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.